Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2022

                                     No. 04-22-00299-CR

                                 Fernando Aniva ALONZO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the 156th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-21-0042-CR-B
                       Honorable Patrick L. Flanigan, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time is GRANTED IN PART. Appellant’s brief is
due September 6, 2022. No further extensions will be granted absent extenuating circumstances.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court